                    Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 1 of 13



O DIGIKIAL
 I’ I         II’                                                              FILEDINCHAMBERS
                                                                                   U.S.D.C. Atlanta
                                                                                           -




                                                                                    JAN 282020
                              IN THE UNITED STATES DISTRICT COURT    James N. Hatte~Ierk)
                             FOR THE NORTHERN DISTRICT OF GEORGIABY.           Dep~(
                                       ATLANTA DIVISION                                        up
              UNITED STATES OF AMERICA
                                                          CRIMINAL INDICTMENT

              THOMAS MENSAH ADDAQUAY                      No. 1 : 20        C It 0 4 5
              CLARA KARABANI                              UNDER SEAL


        THE GRAND JURY CHARGES THAT:

                                                Count One
                                              18 U.S.C. § 1349
                               (Conspiracy to Commit Bank and Wire Fraud)
              1. Beginning on a date unknown to the Grand Jury, but from at least in or
        about January 2016, and continuing through at least in or about April 2018, in the
        Northern District of Georgia, and elsewhere, the defendants, THOMAS
        MENSAH ADDAQUAY and CLARA KARABANI, and others known and
        unknown to the Grand Jury, did knowingly and willfully combine, conspire,
        confederate, agree and have a tacit understanding with each other, and with
        others known and unknown to the Grand Jury, to commit certain offenses, that
        is,
                    a. to devise and intend to devise a scheme and artifice to defraud others,
                       and to obtain money and property by means of materially false and
                       fraudulent pretenses, representations and promises, as well as by
                       omission of material facts; and for the purpose of executing such
                       scheme and artifice, transmitted and caused to be transmitted, by
     Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 2 of 13




         means of wire communication in interstate commerce, certain writings,
         signs, signals and sounds, that is, emails, as well as wire transfers from

         financial institutions located outside of the Northern District of Georgia

         to the Northern District of Georgia, in violation of Title 18, United
         States Code, Section 1343; and,
      b. to knowingly execute and attempt to execute a scheme and artifice (1)
         to defraud a financial institution, the deposits for which were at the

         time insured by the Federal Deposit Insurance Corporation; and (2) to
         obtain and attempt to obtain moneys, funds, credits, assets and other

         property owned by, and under the custody and control of, financial
         institutions, the deposits for which were at the time insured by the

         Federal Deposit Insurance Corporation, by means of materially false

         and fraudulent pretenses, representations and promises, as well as by
         omission of material facts, in violation of Title 18, United States Code,

         Section 1344.
                               Manner and Means

   The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following:
                                  Romance Scam

   2. It was a part of the conspiracy that from in or about January 2016,
continuing through at least in or about August 2017, the defendants, THOMAS

MENSAH ADDAQUAY and CLARA KARABANL and others known and
unknown to the Grand Jury, used fake profiles based on fictitious personas on

                                           2
      Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 3 of 13




online dating websites to cultivate supposed romantic relationships, through
emails, text messages and voice calls, with unsuspecting users of the websites to

gain the other users’ trust and affection in order to defraud those users out of
money and property as part of a romance scam.
   3. It was further a part of the conspiracy that the fake dating profiles created

by the defendants, THOMAS MENSAH ADDAQUAY and CLARA KARABANI,
and others known and unknown to the Grand Jury, depicted images taken from

publicly available websites of real men and women, who did not know that their
images were being used in this manner.

   4. It was further a part of the conspiracy that, after gaining the affection and
trust of the targeted users on the dating websites, the defendants, THOMAS
MENSAH ADDAQUAY and CLARA KARABANI, and others known and

unknown to the Grand Jury, told the targeted users elaborate false stories about

an urgent need for money in order to cause and attempt to cause the targeted
users to send money through interstate wire and electronic transfers to bank

accounts controlled by the defendants, THOMAS MENSAH ADDAQUAY and
CLARA KARABANI, and others known and unknown to the Grand Jury.

   5. It was further a part of the conspiracy that once the targeted users
transferred funds into the identified bank accounts, the defendants, THOMAS

MENSAH ADDAQUAY and CLARA KARABANI, and others known and
unknown to the Grand Jury, withdrew and transferred the funds to other bank

accounts under the defendants’ control.



                                          3
      Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 4 of 13




                         Business Email Compromise Scheme

   6. It was further a part of the conspiracy that from at least in or about January
2018, and continuing through at least in or about April 2018, the defendants,
THOMAS MENSAH ADDAQUAY and CLARA KARABANI, and others known

and unknown to the Grand Jury, coordinated to steal money from the bank
accounts of persons and entities located throughout the United States as part of a

Business Email Compromise scam.
   7. It was further a part of the conspiracy that the defendants, THOMAS
MENSAH ADDQUAY and CLARA KARABANI, carried out the scam by

compromising legitimate business email accounts through social engineering or
computer intrusion techniques to conduct unauthorized transfers of funds to

accounts at different financial institutions that the defendants controlled.

   8. It was further a part of the conspiracy that the defendants, THOMAS
MENSAH ADDAQUAY and CLARA KARABANI, and others known and

unknown to the Grand Jury, sent fraudulent emails to the victims to defraud

them into making wire transfers of large sums of money into accounts controlled

by the defendants.
   9. It was further a part of the conspiracy that the defendants, THOMAS

MENSAH ADDAQUAY and CLARA KARABANI, used “spoofed” email
addresses, that is, email addresses that appeared nearly indistinguishable from

the legitimate email addresses, to email a person responsible for initiating wire
transfers as part of a business transaction in order to instruct that person to wire



                                          4
      Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 5 of 13




a large sum of money that the victim legitimately owed the “spoofed” victim
company to specific bank accounts controlled by the defendants.
   10. It was further a part of the conspiracy that the emails from the “spoofed”
email addresses sent to the victims contained false statements, including false
statements about the identity of the sender, the purpose of the wire transfer and

the ownership of the specific bank account to which the funds were directed to
be paid, and were intended to defraud the recipient victims of the emails.
   All in violation of Title 18, United States Code, Section 1349.


                            Counts Two through Seven
                              18 U.S.C. §~ 1343 and 2
                                   (Wire Fraud)
   11. The Grand Jury re-alleges and incorporates by reference Paragraphs 2
through 10 of this Indictment as if fully set forth herein.
   12. Beginning on a date unknown to the Grand Jury, but from at least in or

about January 2016, and continuing through at least in or about April 2018, in the
Northern District of Georgia, and elsewhere, the defendants, THOMAS

MENSAH ADDAQUAY and CLARA KARABANI, and others known and

unknown to the Grand Jury, aided and abetted by one another, and with intent
to defraud, did knowingly devise and intend to devise a scheme and artifice to
defraud others, and to obtain money and property by means of materially false

and fraudulent pretenses, representations and promises, as well as by omission
of material facts.




                                           5
        Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 6 of 13




                               Execution of the Scheme

     13. On or about each date listed below, in the Northern District of Georgia,
and elsewhere, for the purpose of executing the scheme and artifice to defraud,

and to obtain money and property as set out in Paragraphs 2 through 10 of this
Indictment, the defendants, THOMAS MENSAH ADDAQUAY and CLARA
KARABANI, and others known and unknown to the Grand Jury, aided and

abetted by one another, did, with intent to defraud, cause to be transmitted, by
means of wire communication in interstate and foreign commerce, certain
writings, signs, signals and sounds; namely, the following interstate wires listed

below:


 Count         Date       Victim          Financial Institution           Amount
           (On or about) Initials            Receiving Wire                Wired
 2         5/05/2017     E.D.          Bank of America                 $30,000
 3         5/05/2017     P.P.          Bank of America                 $16,525
 4         8/22/2017     L.G.          Navy Federal Credit Union       $45,000
 5         1/22/2018     C.T.S.        Bank of America                 $135,163.07
 6         1/30/2018     C.T.S.        Bank of America                 $315,771.24
 7         2/05/2018     C.T.S.        Bank of America                 $142,524.64
     All in violation of Title 18, United States Code, Section 1343 and Section 2.


                                    Count Eight
                                 18 U.S.C. § 1956(h)
                           (Money La~mdering Conspiracy)
     14. The Grand Jury re-alleges and incorporates by reference Paragraphs 2

through 10 of this Indictment as if fully set forth herein.



                                            6
      Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 7 of 13




   15. Beginning on a date unknown to the Grand Jury, but from at least in or
about January 2016, and continuing through at least in or about April 2018, in the

Northern District of Georgia, and elsewhere, the defendants, THOMAS
MENSAH ADDAQUAY and CLARA KARABANI, and others known and
unknown to the Grand Jury, did knowingly combine, conspire, confederate,

agree and have a tacit understanding with one another, to knowingly engage and

attempt to engage in monetary transactions by, through and to a financial
institution, affecting interstate and foreign commerce, in criminally derived

property of a value greater than $10,000, such property having been derived

from a specified unlawful activity, that is, wire fraud, in violation of Title 18,
United States Code, Section 1957.

   All in violation of Title 18, United States Code, Section 1956(h).


                          Counts Nine through Thirteen
                             18 U.S.C. §~ 1957 and 2
                              (Money Laundering)
   16. The Grand Jury re-alleges and incorporates by reference Paragraphs 2
through 10 of this Indictment as if fully set forth herein.

   17. On or about each date listed below, in the Northern District of Georgia,

and elsewhere, the defendants, THOMAS MENSAH ADDAQUAY and CLARA
KARABANI, and others known and unknown to the Grand Jury, aided and

abetted by one another, did knowingly engage and attempt to engage in the
following monetary transactions by, through and to a financial institution,

affecting interstate and foreign commerce, each such transaction knowingly


                                           7
         Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 8 of 13




involving criminally derived property of a value greater than $10,000, such
property having been derived from a specified unlawful activity, that is, wire
fraud:
 Count           Date                           Monetary Transaction
             (On or about)
 9          6/12/2017         Cashier’s check in the amount of $22,284.14 from Bank
                              of America account ending 7406, titled in the name of
                              Go Green Media Labs LLC, controlled by THOMAS
                              MENSAH ADDAQUAY, to Navy Federal Credit Union
                              account ending 8755, titled in the name of Go Green
                              Media Labs LLC, controlled by THOMAS MENSAH
                              ADDAQUAY.
 10         8/23/2017         Personal check in the amount of $30,250 from Navy
                              Federal Credit Union account ending 8755, titled in the
                              name of Go Green Media Labs LLC, controlled by
                              THOMAS MENSAH ADDAQUAY, made payable to
                              CLARA KARABANI.
 11         8/24/2017         Transfer in the amount of $20,800 from Navy Federal
                              Credit Union account ending 8755, titled in the name of
                              Go Green Media Labs LLC, controlled by THOMAS
                              MENSAH ADDAQUAY, to Navy Federal Credit Union
                              account ending 6969, titled in the name of Go Green
                              Media Labs LLC, controlled by THOMAS MENSAH
                              ADDAQUAY.
 12         1/22/2018         Withdrawal in the amount of $30,000 from Bank of
                              America account ending 6723, titled in the name of Fry
                              Communications Limited, Corp., controlled by CLARA
                              KARABANI.
 13         1/31/2018         Personal check in the amount of $50,000 from Bank of
                              America account ending 6723, titled in the name of Fry
                              Communications Limited, Corp., controlled by CLARA
                              KARABANI, made payable to Go Green Media Labs
                              LLC.
      All in violation of Title 18, United States Code, Section 1957 and Section 2.


                                            8
       Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 9 of 13




                                 Count Fourteen
                              18 U.S.C. §~1344and2
                                   (Bank Fraud)
   18. On or about May 1, 2019, in the Northern District of Georgia, the
defendant, THOMAS MENSAH ADDAQUAY, did knowingly execute and
intend to execute a scheme and artifice to defraud a financial institution, and to
obtain moneys, funds, credits, assets and other property owned by, and under
the custody and control of, the financial institution, the deposits for which were
at the time insured by the Federal Deposit Insurance Corporation, by means of
materially false and fraudulent pretenses, representations and promises, as well
as by omission of material facts.
                                  Scheme to Defraud
   19. On or about March 23, 2019, the defendant, THOMAS MENSAH
ADDAQUAY, using the fictitious identity of Jerold Smith, opened Fifth Third
Bank account ending 2438 in the name of Sanehecrult World International LLC,
with a beginning balance of $0.
   20. The Georgia driver’s license number used by the defendant, THOMAS
MENSAH ADDAQUAY, to open the Fifth Third Bank account ending 2438,
purportedly belonging to Jerold Smith actually belongs to a real person with the
initials J.D.
   21. On or about March 25, 2019, the defendant, THOMAS MENSAH
ADDAQUAY, using the fictitious identity of Jerold Smith, deposited a Wells
Fargo Bank cashier’s check in the amount of $43,476.85 made payable to
Sanehecrult World International LLC into Fifth Third Bank account ending 2438.

                                          9
     Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 10 of 13




   22. On or about May 1, 2019, the defendant, THOMAS MENSAH
ADDAQUAY, using the fictitious identity of Jerold Smith, approached the teller

counter at Fifth Third Bank, located at 2197 Cobb Parkway South, Smyrna,

Georgia, and presented a Georgia driver’s license in the name of Jerold Smith
and a Chase Bank business debit card, in the names of Jerold Smith and
Sanehecrult World International LLC.

   23. While at the teller counter, and using the fictitious identity of Jerold Smith,
the defendant, THOMAS MENSAH ADDAQUAY, attempted to withdraw

$3,000 cash and two cashier’s checks in the amounts of $20,000.00 each from Fifth
Third Bank account ending 2438.
                             Execution of the Scheme

   24. On or about May 1, 2019, in the Northern District of Georgia, the
defendant, THOMAS MENSAH ADDAQUAY, with the intent to defraud, for the

purpose of executing the aforesaid scheme and artifice to defraud, did attempt to
obtain moneys, funds, credits, assets and other property owned by, and under

the control of, a financial institution, Fifth Third Bank, the deposits of which
were at the time insured by the Federal Deposit Insurance Corporation, by
means of materially false and fraudulent pretenses, representations and

promises, as well as by the omission of material facts.
   All in violation of Title 18, United States Code, Section 1344 and Section 2.


                                     Forfeiture

   25. Upon conviction of one or more of the offenses alleged in Counts One

through Seven of this Indictment, the defendants, THOMAS MENSAH
                                          10
     Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 11 of 13




ADDAQUAY and CLARA KARABANI, shall forfeit to the United States of
America, pursuant to Title 18, United States Code, Section 982(a) (2), any property

constituting, or derived from, proceeds the person obtained directly or indirectly
as the result of such violation. The forfeited property includes, but is not limited

to, the following:
      MONEY JUDGMENT: A sum of money in United States currency,
      representing the amount of proceeds obtained as a result of the offenses
      alleged in Counts One through Seven of the Indictment.

   26. Upon conviction of one or more of the offenses alleged in Counts Eight

through Thirteen of this Indictment, the defendants, THOMAS MENSAH
ADDAQUAY and CLARA KARABANI, shall forfeit to the United States of

America, pursuant to Title 18, United States Code, Section 982(a)(1), any
property, real or personal, involved in such offense, or any property traceable to

such property. The forfeited property includes, but is not limited to, the
following:

      MONEY JUDGMENT: A sum of money in United States currency,
      representing the amount of proceeds obtained as a result of the offenses

      alleged in Counts Eight through Thirteen of the Indictment.

   27. Upon conviction of the offense alleged in Count Fourteen of this
Indictment, the defendant, THOMAS MENSAH ADDAQUAY, shall forfeit to the

United States of America, pursuant to Title 18, United States Code, Section
982(a)(2), any property constituting, or derived from, proceeds the person



                                         11
       Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 12 of 13




obtained directly or indirectly as the result of such violation. The forfeited
property includes, but is not limited to, the following:
        a. FUNDS: $43,576.85 in funds seized from Fifth Third Bank
           account number ending 2438 on December 9, 2019.

        b. MONEY JUDGMENT: A sum of money in United States
           currency, representing the amount of proceeds obtained as a
           result of the offenses alleged in Count Fourteen of the Indictment.

     28. If any of the property described above, as a result of any act or omission of

a defendant:
        (a) cannot be located upon the exercise of due diligence;
        (b) has been transferred or sold to, or deposited with, a third party;

        (c) has been placed beyond the jurisdiction of the Court;

        (d) has been substantially diminished in value; or
        (e) has been commingled with other property which cannot be divided
           without difficulty;

the United States of America intends, pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1)

II
I
/I




                                           12
     Case 1:20-cr-00045-LMM-JSA Document 1 Filed 01/28/20 Page 13 of 13




and Title 28, United States Code, Section 2461(c), to seek forfeiture of any other
property of said defendants up to the value of the above forfeitable property.


                                          A                                   BILL


                                                     FOREPERSON
BYUNG    J.   PAK
  United States Attorney



SEKRET T. SNEED
  Assistant United States Attorney
Georgia Bar No. 252939

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181
